Title: To Benjamin Franklin from Isaac Norris, 4 June 1759
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend B Franklin
Fairhill June 4th. 1759.
The Bills of Exchange I have remitted are as follows—to wit—
  
    
    
    
    
    
    
    
      +1 My Bill or Order on the Executors of Doctor Logan for
      }
      £200.
      0.
      0
       Sterling
    
    
      +2 John Hunter on Messrs. Tomlinson Hanbury &c. No 732I have your Letter of the 18th of January acknowledging the Receipt of these
      }
      300.
      0.
      0
      
    
    
      +3 Anthony Stoker on Geo. Campbell payable in London   £200. 0. 0
      
      
      
      
      
    
    
    
      
        
          
            Ditto On Ditto
            131.
            8.
            0
            
          
        
      
      
      
      
      
    
    
      
        
          
            Ditto On Ditto
            30.
            17.
            2
            
          
        
      
      
      362.
      5.
      2
    
    
      +4 John Hunter on Messrs. Tomlinson &c. No 1049
      }
      200.
      0.
      0
    
    
        5 Peter Razer On Richard Partridge protested since paid
      }
      40.
      0.
      0
    
    
      I shall send duplicates of No 3. 4 and 5 as hereunder
      }
      £1102.
      5.
      2
    
    
      Inclosed I likewise send First Bills of Exchange
      
      
      
      
    
    
      +6 Joshua Howell on Messrs. Wm. and Richard Baker. No. 5020
      }
      £1000.
      0.
      0
    
    
      Ditto On Ditto5021
      
      1000.
      0.
      0
    
    
       It will then stand thus That
      
      £3102.
      5.
      0
    
  


All these are Come to Hand
{
The Thirds Bills of Number Three


The Second Bill of Number Four


The Second Bill of Number Five and


The First Bills of Number Six i.e. N 5020 and 5021 will be inclosed herewith.



There are unforseen Changes in consequence of this American War. In Philadelphia Houses are high and Bills of Exchange easy to be procured and very considerably under Par which has tempted me to sell several of my Houses and every Thing else I could convert into Mony to invest them in Bills of Exchange. But what I now transmit will not be wholly mine, and as soon as it can be done I will give Notice of what belongs to the Province. As the Bills are good, the Distinction is not so immediatly necessary, but for fear you might be in want of Mony for the Publick and the Province suffer on that Article I took the earlyest Opportunities I could find, at the Request of a considerable Number of the Members, to supply any Defect on that Head. Whilst the Issue of our Bill was unknown and its Success almost dispaired of which must have involved us (in the Consequences of its failure) in the greatest Difficulties in Mony Matters, and no very small Ones in our Civil Affairs but by resolving to venture ev’ry Thing rather than subject our selves to that miserable Disease which preyd continually upon our Vitals we have at length procured that Justice of joining the Proprietary Estates with our Own towards defraying the Expence of the War, And I do not doubt that we shall chearfully exert our Selves in Our several Stations to extricate the Province from the Load of Debt brought upon us by the present War when we consider that the Property of all, contribute, under the present Law by an equal taxation to the general Defence.
But when I suppose that the Property of all is equally taxed, I need not distinguish to my Friend BF who is so well acquainted with our Situation and Affairs that even as the Law stands the Proprietary Estate cannot be equally taxed, since we do not touch their unlocated Lands which will be as much theirs as any other Part of their Property and may be sold whenever the Enemy is expelled and the Frontier once more considered as Safe and fit for Inhabitants as the Internal Parts of the Province. The Property thus excluded by our Law was not long since estimated by themselves to be nearly Nine Tenths of the Whole, as appears by an Estimate in your Hands. But tho’ by the Law thus circumstanced and by this Remark it may appear that the Proprietors cannot contribute their full proportion of the Expences, I should not think it Right to tax the unlocated Lands; And I believe the Assessors Will be careful in assessing those that are located so as by no Means to exceed the Proportions of the located Estates and property of the other Inhabitants which are to be defended (as far as we are able to defend them) at the common Charge of all. I shall make this a Seperate Letter and close it and refer any further Advices to what I may have Occasion to inform you of when either my Self, or the Committee transmit the Laws for the Supplies and Indian Trade with the Minutes relating to them under the G[reat] Seal and the proof of the Clerk. I am &c.
I N

Please to put all the Bills (after using what you have Occasion for on the Public Account) into the Bank as by my former Orders. I N

 Endorsed: B Franklin received this Letter V. his Letter dated The 6th August 1759. which I received 8th. 10th. 1759.
In the margin: Pd. to [illegible] for 6 Gallon 6 2 Qt. 12 Qt. 6 Pint Decanters and 12 Water Glasses from a Quart to half a Pint.
